 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUBEN FIGUEROA,                                  No. 19-cv-00968-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   KENNETH CLARK, Warden at California              PLAINTIFF’S MOTIONS FOR A
     State Prison, Corcoran, et al.,                  PRELIMINARY INJUNCTION
15
                        Defendants.                   (Doc. Nos. 13, 14, 15)
16

17

18          Plaintiff Ruben Figueroa is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 6, 2020, the assigned magistrate judge issued findings and recommendation,

22   recommending that plaintiff’s two motions for preliminary injunction be denied for lack of

23   jurisdiction. (Doc. Nos. 13, 14, 15.) The findings and recommendation were served on plaintiff

24   and contained notice that any objections thereto were to be filed within fourteen (14) days after

25   service. (Doc. No. 15 at 3.) No objections have been filed and the time in which to do so has

26   now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, the court concludes that
                                                      1
 1   the findings and recommendations are supported by the record and by proper analysis.

 2          Accordingly,

 3          1.     The findings and recommendation issued on February 6, 2020, (Doc. No. 15), are

 4                 adopted in full;

 5          2.     Plaintiff’s two motions for preliminary injunction, (Doc. Nos. 13, 14), are denied;

 6                 and

 7          3.     This action is referred back to the assigned magistrate judge for further

 8                 proceedings.

 9   IT IS SO ORDERED.
10
        Dated:    March 9, 2020
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
